        Case 1:14-cr-00652-PGG Document 228 Filed 01/28/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

           -against-                                              ORDER

OSCAR PALMER,                                                14 Cr. 652 (PGG)
     a/k/a “Tito,”

                       Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

             The following schedule will apply to Defendant’s motion to dismiss:

             1. Defendant’s motion is due on February 19, 2021;

             2. The Government’s opposition is due on March 12, 2021; and

             3. Defendant’s reply, if any, is due on March 19, 2021.

Dated: New York, New York
       January 28, 2021
                                                 SO ORDERED.


                                                 _______________________________
                                                 Paul G. Gardephe
                                                 United States District Judge
